Abatement Order filed July 19, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00202-CR
                                 ____________

                   HOLLY LYNETTE HUGHES, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


             On Appeal from the County Criminal Court at Law No. 3
                              Harris County, Texas
                         Trial Court Cause No. 1834277


                           ABATEMENT ORDER

      The reporter’s record in this appeal was due April 19, 2013. See Tex. R.
App. P. 35.1. On April 23, 2013, this court ordered the official court reporter,
Sandra Powell, to file the record within 30 days. When the court reporter failed
to file the record as ordered, on May 30, 2013, this court again ordered Sandra
Powell to file the record within 30 days, and the court instructed the court reporter
that if the record was not filed, the court would order the trial court to conduct a

                                         1
hearing to determine the reason for failure to file the record. The record has not
been filed, and the court reporter has not responded to this court’s orders. The trial
and appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s record has not
been filed timely as ordered, we issue the following order.

      We direct the judge of the County Criminal Court at Law No. 3 to
conduct a hearing at which the court reporter, appellant’s counsel, and counsel for
the State shall participate (a) to determine the reason for failure to file the record;
(b) to establish a date certain when the reporter’s record will be filed, and (c) to
make findings as to whether the court reporter should be held in contempt of court
for failing to file the reporter’s record timely as ordered. We order the court to
prepare a record, in the form of a reporter’s record, of the hearing. The judge shall
make findings of fact and conclusions of law, and shall order the trial clerk to
forward to this court a supplemental clerk’s record containing the findings and
conclusions. The hearing record and supplemental clerk’s record shall be filed
with the clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.

                                    PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.


                                           2